  


 HR 4437 ENR: To extend the deadline for the submittal of the final report required by the Commission on Care.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 4437 
 
AN ACT 
To extend the deadline for the submittal of the final report required by the Commission on Care. 
 
 
1.Extension of deadline for submittal of final report by Commission on CareSection 202(b)(3)(B) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 128 Stat. 1773) is amended by striking Not later than 180 days after the date of the initial meeting of the Commission and inserting Not later than June 30, 2016.    Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 